863 So. 2d 458 (2004)
Marie SAUNDERS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D02-3718.
District Court of Appeal of Florida, First District.
January 14, 2004.
*459 Nancy A. Daniels, Public Defender; Victoria A. Wiggins, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General; Bryan Jordan, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this direct criminal appeal, we affirm appellant's convictions and sentences. We conclude that the trial court correctly denied appellant's motions for judgment of acquittal, and that Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), does not prohibit the trial court's finding that appellant qualified as an habitual felony offender. See, e.g., Jones v. State, 791 So. 2d 580 (Fla. 1st DCA 2001). However, because the trial court failed to inform appellant before imposing a public defender lien of her right to contest the amount, and because appellant preserved this issue by a timely filed motion pursuant to Florida Rule of Criminal Procedure 3.800(b) (which the trial court denied), we are constrained to reverse the imposition of the public defender lien, and to remand with directions that the trial court afford appellant an opportunity to have a hearing at which she may contest the amount. See Campbell v. State, 745 So. 2d 500 (Fla. 1st DCA 1999).
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
WEBSTER, LEWIS and HAWKES, JJ., concur.